United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1154
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                            Craig Richard Whittingslow,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                            Submitted: October 30, 2019
                             Filed: November 4, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, SHEPHERD, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

      Craig Whittingslow appeals after he entered a conditional guilty plea to drug
offenses, and the district court1 imposed a prison term within the advisory sentencing

      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.
guideline range. Whittingslow’s plea reserved the right to appeal the district court’s
denial of his motion to suppress. His counsel has moved for leave to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), suggesting that the
district court erred in denying the motion to suppress, and that Whittingslow’s prison
term is substantively unreasonable.

       We conclude that the district court did not err in denying Whittingslow’s
motion to suppress. See United States v. Bay, 662 F.3d 1033, 1035 (8th Cir. 2011)
(when reviewing denial of motion to suppress, this court reviews questions of law de
novo and factual findings for clear error). The stipulated facts in Whittingslow’s plea
agreement established that the search of his Jeep and motor home was reasonable, and
fell under the vehicle exception to the Fourth Amendment’s warrant requirement,
because the law enforcement officers had fresh, direct, and uncontradicted
information that he was using those vehicles to distribute marijuana. See Carney v.
California, 471 U.S. 386, 391-95 (1985).

       We also conclude that Whittingslow’s prison term is not substantively
unreasonable. The sentence imposed is at the bottom of the guideline range, and
there is no indication the district court overlooked a relevant factor, gave significant
weight to an improper or irrelevant factor, or committed a clear error of judgment in
weighing the relevant factors. See United States v. Feemster, 572 F.3d 455, 461-62
(8th Cir. 2009) (en banc) (discussing substantive reasonableness).

       Finally, we have independently reviewed the record pursuant to Penson v.
Ohio, 488 U.S. 75 (1988), we have found no non-frivolous issues. Accordingly, we
grant counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                          -2-